Dolliver, J.
(dissenting) — I disagree that the statute would be unconstitutional as applied to the press here. The First Amendment does not give a newspaper immunity from general laws absent a showing of interference with the newspaper’s right to determine what to print.
The majority asserts that this case illustrates a conflict between two "polar principles” in First Amendment jurisprudence. Majority at 538-39. The majority acknowledges, on the one hand, "that a newspaper has 'no special immunity from the application of general laws’ simply because it is the press.” Majority at 538 (quoting Associated Press v. N.L.R.B., 301 U.S. 103, 132, 57 S. Ct. 650, 81 L. Ed. 953 (1937)). On the other hand, the majority reasons, the government may not regulate the content of a newspaper. Majority at 538-39 (citing Miami Herald Publ’g Co. v. Tornillo, 418 U.S. 241, 258, 94 S. Ct. 2831, 41 L. Ed. 2d 730 (1974)). I see no conflict between these principles in this case because there has been no showing that the government would be regulating content by enforcing this statute. No one has alleged that Ms. Nelson’s reporting was influenced in any way by her political views. Nor has anyone alleged that application of the statute would impinge upon the newspaper’s exclusive right to determine what to print.
*545The First Amendment prohibits the government from regulating what a newspaper prints. Miami Herald Publ’g Co. v. Tornillo, 418 U.S. at 258. The majority cites this principle to support its holding that the First Amendment also prohibits government regulation of a newspaper’s employment decisions. However, there is a distinction between regulation of content and regulation of employment decisions, as is illustrated in Passaic Daily News v. N.L.R.B., 736 F.2d 1543 (D.C. Cir. 1984).
In Passaic Daily News, the District of Columbia Circuit held that the defendant newspaper had improperly demoted a columnist due to his outside labor union activities. Passaic Daily News, 736 F.2d at 1555-56. The court stated that the First Amendment did not insulate the press from application of a federal statute prohibiting employers from discharging employees for labor union activity. Yet, at the same time, the court held that the newspaper could not be forced to print the reporter’s weekly editorial column as a remedy for the illegal demotion. Passaic Daily News, 736 F.2d at 1558. Passaic Daily News makes it clear that there is a distinction under the First Amendment between government regulation of the press’s labor practices and government regulation of editorial control. Whereas the former is allowed, the latter is prohibited by the First Amendment.
Referring to Passaic Daily News, the majority states, "[i]f a newspaper cannot be required to publish a particular reporter’s work, how can it be constitutionally required to employ the individual as a reporter?” Majority at 539-40. Yet, this was precisely what happened in Passaic Daily News: The newspaper was not required to publish the reporter’s weekly editorial column, but it was also prohibited from demoting him due to his activities. The reporter was still allowed to report on local stories; he was just not allowed to write a controversial editorial column. For the court to have ordered the newspaper to continue to publish the column would have been to completely usurp its editorial control. In contrast, the reporter here writes only unbiased stories. There has been no showing *546that the newspaper’s editorial control would be threatened by her continued employment as a reporter.
The majority relies upon Newspaper Guild of Greater Phila. v. N.L.R.B., 636 F.2d 550, 560-61 (D.C. Cir. 1980) to buttress its holding that the First Amendment gives the newspaper the right to adopt internal policies protecting its credibility. Majority at 540. Although Newspaper Guild addressed the type of policy at issue here, it did so as a means to concluding that a labor union does not have the right to bargain on all aspects of a newspaper’s ethics code. The court was not deciding whether an individual employee’s statutory and constitutional rights to political expression were trumped by a newspaper’s First Amendment right to enforce its ethics code. The case thus provides limited precedential value.
In contrast, the Supreme Court considered whether an individual employee’s statutory rights were trumped by a newspaper’s First Amendment rights in Associated Press v. N.L.R.B, 301 U.S. 103, 132, 57 S. Ct. 650, 81 L. Ed. 953 (1937). There the Court held that the newspaper could not claim First Amendment immunity from provisions of the National Labor Relations Act protecting an employee’s right to organize. Associated Press, 301 U.S. at 132. The Court noted that there had been no allegation that the reporter’s work was biased, and held that the discharge had been on behalf of the reporter’s outside union activity, which was specifically protected by federal law. Associated Press, 301 U.S. at 131-32. Just as those statutory provisions protect outside labor activity, the provisions of the Fair Campaign Practices Act protect outside political activity. Absent a showing of bias in Ms. Nelson’s work, and a consequent interference with The News Tribune's right to editorial control from the application of the statute, the newspaper cannot claim First Amendment immunity here.
Johnson, J., concurs with Dolliver, J.
After modification, further reconsideration denied May 8, 1997.